DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was filed with the application on 7/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: display unit in claims 1-3, and 8; control unit in claims 1, 6, and 9; communication unit in claim 5; output unit in claims 5 and 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata (US Patent Pub. # 2020/0221008).
As to claim 1, Gandhi (Figs, 5, 6A, and 6B) discloses an imaging apparatus comprising:
an imaging sensor (sensor unit 604) (Para 110);
a display unit display 626 configured to display an image (second image data) (Para 121);
a first processing circuit (unit 620) configured to control the display unit (626) to display an image (second image data) based on image data (second image data) acquired from the imaging sensor (604) (Para 121 and 122);
a second processing circuit (sensor readout (SRO) unit 606, unit 608, and unit 610) configured to record in a recording medium (permanent storage, such as an SD card) the image data (JPEG 618 formatted image) acquired from the imaging sensor (604) via the first processing circuit (606, 608, and 610) (Para 117-120); and
a control unit (processing apparatus) configured to control supply of power (low power) to the second processing circuit (606, 608, and 610).  Gandhi teaches the non-ZSL mode 504) is a mode in which the image capture device is operating in low power.
wherein the control unit (processing apparatus) restricts the supply of power (low power) to the second processing circuit (606, 608, and 610) in an image capturing standby state (non-ZSL mode 504, Fig. 6B), and, upon input of an instruction regarding an image capturing operation (shutter press event) for recording the image data (JPEG 618 formatted image) acquired from the 
As to claim 2, Gandhi teaches wherein the first processing circuit (620) displays, in the image capturing standby state (non-ZSL mode 504, Fig. 6B), a live view image (second image data) on the display unit (626) based on the image data (first image data) acquired from the imaging sensor (604) (Para 121 and 122).
As to claim 3, Gandhi teaches wherein the first processing circuit (620) displays, in the image capturing standby state (non-ZSL mode 504, Fig. 6B), an image (second image data) on the display unit (626) using image data (second image data) obtained by applying a first development process (preview (pipeline 2) to the image data (first image data) acquired from the imaging sensor (604) (Para 121 and 122).
As to claim 4, Gandhi teaches wherein the first processing circuit (620), upon input of the instruction, acquires image data (first image data) from the imaging sensor (624) and transmits the image data (first image data) to the second processing circuit (606, 608, and 610) without applying the first development process (preview (pipeline 2) to the image data (first image data), and wherein the second processing circuit (606, 608, and 610) records, in the recording medium (permanent storage, such as an SD card), image data (JPEG 618 formatted image) obtained by applying a second development process (image processing pipeline 1) to the image data acquired (first image data) from the first processing circuit (620) (Para 117-120). 
As to claim 5, Gandhi teaches further comprising a communication unit (wired or wireless computing communication link (not shown)) configured to communicate with an 
As to claim 6, Gandhi teaches wherein the control unit (processing apparatus) does not restrict, in a case where a function for the output unit (wired or wireless computing communication link (not shown)) to output image data (JPEG 618 formatted image) to the external apparatus (external device) is enabled, the supply of power to the second processing circuit (606, 608, and 610) even in the image capturing standby state (non-ZSL mode 504, Fig. 6B) (Para 28 and 29).
As to claim 7, Gandhi teaches wherein the first (620) and second processing circuits (606, 608, and 610) are integrated circuit chips (one or more hardware components, such as a system-on-chip (SoC)) different from each other (Para 90).
As to claim 8, Gandhi teaches wherein the first processing circuit (620) applies a reduction process (cropping, scaling, warping, rotation, and the like) to the image data (first image data) acquired from the imaging sensor (604), applies a simplified development process (preview (pipeline 2) to the image data (first image data) to which the reduction process (cropping, scaling, warping, rotation, and the like) is applied, and displays an image (second image data) on the display unit (626) based on the image data (second image data) obtained by the simplified development process (preview (pipeline 2), and wherein the second processing circuit (606, 608, and 610) applies a development process (image processing pipeline 1) for generating image data (JPEG 
As to claim 9, Gandhi teaches wherein upon receiving a start instruction (when the user of the image capture device is framing a scene for capture) to start the imaging apparatus (image capture device 100) from an operation unit (I/O interface 114), the control unit (processing apparatus) supplies power with which the first processing circuit (620) can execute a start operation, and supplies limited power to the second processing circuit (606, 608, and 610) (Para 23, 24, and 80).
As to claim 10, this claim differs from claim 1 only in that the claim 1 is an imaging apparatus claim whereas claim 10 is a controlling method claim.  Thus claim 10 is analyzed as previously discussed with respect to claim 1 above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 269612/7/2021